Citation Nr: 1600747	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-20 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a compensable initial rating for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to June 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board is cognizant that the United States Court of Appeals for Veterans Claims has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his hepatitis C renders him unable to secure or follow a substantially gainful occupation.  The Board therefore concludes that a claim for a TDIU has not been raised.

The issue of entitlement to service connection for the disabilities diagnosed during an October 2012 hospitalization, to include as secondary to the service-connected hepatitis C, has been raised by the record in a May 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 9, Appeal to Board of Veterans' Appeals, received in June 2014.  Therefore, the Board does not have jurisdiction over that issue, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The VA treatment records show that the Veteran was admitted to a VA facility in October 2012 for complaints of nausea, vomiting, and diarrhea.  Although discharge notes appear to attribute the Veteran's symptoms to new onset diabetes, gastroesophageal reflux disease, and probable gastroenteritis, the record is unclear as to whether the symptoms were medically attributable to the Veteran's hepatitis C.  Furthermore, a November 2012 VA hepatitis, cirrhosis, and other liver conditions examination report does not provide an opinion as to the likely etiology of the Veteran's symptoms at the time of his October 2012 admission.  Because no opinion as to whether the Veteran's symptoms at the time of his October 2012 admission were medically attributable to the service-connected hepatitis C, the Board must remand the case so that a VA addendum opinion may be obtained.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of a claim).

In addition, the April 2014 statement of the case lists in its "Evidence" section "Treatment reports from Clarksburg VA Medical Center from March 16, 2006, through April 29, 2014."  Treatment records from the Louis A. Johnson VA Medical Center in Clarksburg, West Virginia, currently associated with the record date only through December 2, 2012.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the AOJ therefore must obtain updated VA treatment records, to include from the Louis A. Johnson VA Medical Center in Clarksburg, West Virginia, dating from December 3, 2012, through the present, and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matter being remanded, to include from the Louis A. Johnson VA Medical Center in Clarksburg, West Virginia, dating from December 3, 2012, through the present, and associate the records with the claims file.

2.  Perform any additional development required in view of the expanded record, to include providing any indicated VA examinations.

3.  Forward a copy of the record and this Remand to the VA examiner who conducted the November 2012 VA hepatitis, cirrhosis, and other liver conditions examination or to another similarly qualified VA physician for completion of an addendum opinion.  The VA physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's symptoms at the time of his October 2012 admission, which included nausea, vomiting, and diarrhea, were medically attributable to the service-connected hepatitis C.

4.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether a compensable initial rating may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

